DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020, 11/01/2021, 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an active layer that is disposed on said first-type semiconductor unit opposite to said light emitting surface ".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2019/0334061; hereinafter Yoon) in view of Kim et al (US 2020/0295229; hereinafter Kim).
Regarding claim 1, Fig 1 of Yoon discloses a light-emitting diode (LED) device, comprising: 
an epitaxial structure (110; Fig 1; ¶ [0030]) including a first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) that has a contact surface (120; Fig 1; ¶ [0030]), an active layer (115; Fig 1; ¶ [0030]) that is disposed on said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) opposite to said light emitting surface, and a second-type semiconductor unit (112; Fig 1; ¶ [0030]) that is disposed on said active layer (115; Fig 1; ¶ [0030]) opposite to said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) and that has a light emitting surface (Fig 1) opposite to said first-type semiconductor unit (117; Fig 1; ¶ [0030]); 
a light transmittable dielectric element (140; Fig 1; ¶ [0036]) comprising SiO2 (¶ [0037]) disposed on said contact surface (120; Fig 1; ¶ [0030]) of said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) and formed with at least one first through hole (CL1; Fig 1) to expose said contact surface; 
an adhesive layer (151; Fig 1; ¶ [0092]) comprising conductive material such as ITO (¶ [0092]) disposed on a surface of said light transmittable dielectric element (140; Fig 1; ¶ [0036]) opposite to said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) and formed with at least one second through hole (Fig 1) that is in spatial communication with and corresponds in position to said first through hole (CL1; Fig 1), and 
a metal contact element (150; Fig 1; ¶ [0022]) disposed on a surface of said adhesive layer (151; Fig 1; ¶ [0092]) opposite to said light transmittable dielectric element (140; Fig 1; ¶ [0036]), and extends (Fig 1) into said first and second through holes and electrically contact said contact surface of said first-type semiconductor unit.
However Yoon does not expressly disclose said adhesive layer having a thickness that is at most one fifth of a thickness of said light transmittable dielectric element.
In the same field of endeavor, Kim discloses an adhesive layer comprising conductive material such as ITO can have thickness of 3 nm (¶ [0099]) and a light transmittable dielectric layer comprising SiO2 (¶ [0102]) can have thickness of 200 nm (¶ [0103]). 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an adhesive layer and a light transmittable dielectric layer can have desired thickness so that adhesive layer have a thickness that is at most one fifth a thickness of light transmittable dielectric element as the thickness of the layers affects the forward voltage and light output of the light emitting diode (¶ [0103]).
Therefore Yoon in view of Kim will disclose adhesive layer having a thickness that is at most one fifth of a thickness of said light transmittable dielectric element.

Regarding claim 2, Yoon in view of Kim as modified above in claim 1 (Kim in particular) discloses said thickness of said adhesive layer comprising ITO can have thickness of 3 nm (¶ [0099] of Kim).

Regarding claim 3, Yoon in view of Kim as modified above in claim 1 (Kim in particular) discloses said thickness of said light transmittable dielectric element comprising SiO2 can have thickness greater than 50 nm (¶ [0103] of Kim).
Regarding claim 4, Fig 1 of Yoon discloses said adhesive layer (151; Fig 1; ¶ [0092]) is made of a transparent electrically conductive material (¶ [0092]).

Regarding claim 5, Fig 1 of Yoon discloses said transparent electrically conductive material (¶ [0092]) is indium tin oxide (¶ [0092]).

Regarding claim 6, Fig 1 of Yoon discloses said light transmittable dielectric element includes at least one layer (140; Fig 1; ¶ [0036]) made of an insulating material (¶ [0036]).

Regarding claim 7, Fig 1 of Yoon discloses said insulating material (¶ [0036]) is an oxide compound (¶ [0036]).

Regarding claim 8, Fig 1 of Yoon discloses said light transmittable dielectric element (140; Fig 1; ¶ [0036]) has at least one hole-defining wall (Fig 1) that defines said first through hole (CL1; Fig 1) and that angularly extends from said contact surface (120; Fig 1; ¶ [0030]) to said adhesive layer (151; Fig 1; ¶ [0092]). 

Regarding claim 9, Fig 1 of Yoon discloses said at least one hole-defining wall (Fig 1) angularly extends from said contact surface (120; Fig 1; ¶ [0030]) to said adhesive layer (151; Fig 1; ¶ [0092]) at an angle that is equal to or greater than 90º, and that is not greater than 180º. (Fig 1)

Regarding claim 10, Fig 1 of Yoon discloses said at least one hole-defining wall (Fig 1) angularly extends from said contact surface (120; Fig 1; ¶ [0030]) to said adhesive layer (151; Fig 1; ¶ [0092]) at an angle that is equal to or greater than 110º, and that is not greater than 170º. (Fig 1)

Regarding claim 11, Fig 1 of Yoon discloses said adhesive layer (151; Fig 1; ¶ [0092]) is further disposed on at least a portion of said hole-defining wall (¶ [0092]).

Regarding claim 12, Fig 1 of Yoon discloses said first through hole (CL1; Fig 1) has a width gradually varying (Fig 1) from said contact surface (120; Fig 1; ¶ [0030]) to said adhesive layer (151; Fig 1; ¶ [0092]).
However Yoon does not expressly disclose a difference between a largest width and a smallest width of said first through hole at least 1 nm.
However, the ordinary artisan would have recognized the width to be a result effective variable affecting the output of the light emitting diode. Thus, it would have been obvious to vary the width such that a difference between a largest width and a smallest width is within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 13, Fig 1 of Yoon discloses said first through hole (CL1; Fig 1) has a width gradually varying (Fig 1) from said contact surface (120; Fig 1; ¶ [0030]) to said adhesive layer (151; Fig 1; ¶ [0092]).
However Yoon does not expressly disclose a difference between a largest width and a smallest width of said first through hole at least 20 nm.
However, the ordinary artisan would have recognized the width to be a result effective variable affecting the output of the light emitting diode. Thus, it would have been obvious to vary the width such that a difference between a largest width and a smallest width is within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 19, Fig 1 of Yoon discloses a first electrode (170 p; Fig 1; ¶ [0056]) that is disposed on (Fig 1) and electrically connects to said metal contact element (150; Fig 1; ¶ [0022]), and a second electrode (170n; Fig 1; ¶ [0055]) that is disposed on (Fig 1) and electrically connects to said second-type semiconductor unit (112; Fig 1; ¶ [0030]).

Regarding claim 20, Fig 1 of Yoon discloses said epitaxial structure is formed with at least one recess (ME1; Fig 1; ¶ [0034]) which is defined by a recess defining structure extending from said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) to said second-type semiconductor unit (112; Fig 1; ¶ [0030]).

Regarding claim 21, Fig 1 of Yoon discloses method for manufacturing a light-emitting diode (LED) device, comprising the steps of: 
providing an epitaxial structure (110; Fig 1; ¶ [0030]) that includes a first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) that has a contact surface (120; Fig 1; ¶ [0030]), an active layer (115; Fig 1; ¶ [0030]) that is disposed on said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) opposite to said first surface, and a second-type semiconductor unit (112; Fig 1; ¶ [0030]) that is disposed on said active layer (115; Fig 1; ¶ [0030]) opposite to said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) and that has a light emitting surface (Fig 1) opposite to said first-type semiconductor unit (117; Fig 1; ¶ [0030]); 
forming a light transmittable dielectric element (140; Fig 1; ¶ [0036]) comprising SiO2 (¶ [0037]) disposed on said contact surface (120; Fig 1; ¶ [0030]) of said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) and formed with at least one first through hole (CL1; Fig 1) to expose said contact surface and then forming an adhesive layer (151; Fig 1; ¶ [0092]) comprising conductive material such as ITO (¶ [0092]) disposed on a surface of said light transmittable dielectric element (140; Fig 1; ¶ [0036]) opposite to said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]) and formed with at least one second through hole (Fig 1) that is in spatial communication with and corresponds in position to said first through hole (CL1; Fig 1), and 
forming a metal contact element (150; Fig 1; ¶ [0022]) disposed on a surface of said adhesive layer (151; Fig 1; ¶ [0092]) opposite to said light transmittable dielectric element (140; Fig 1; ¶ [0036]), and extends (Fig 1) into said first and second through holes and electrically contact said contact surface of said first-type semiconductor unit.
However Yoon does not expressly disclose said adhesive layer having a thickness that is at most one fifth of a thickness of said light transmittable dielectric element.
In the same field of endeavor, Kim discloses an adhesive layer comprising conductive material such as ITO can have thickness of 3 nm (¶ [0099]) and a light transmittable dielectric layer comprising SiO2 (¶ [0102]) can have thickness of 200 nm (¶ [0103]). 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an adhesive layer and a light transmittable dielectric layer can have desired thickness so that adhesive layer have a thickness that is at most one fifth a thickness of light transmittable dielectric element as the thickness of the layers affects the forward voltage and light output of the light emitting diode (¶ [0103]).
Therefore Yoon in view of Kim will disclose adhesive layer having a thickness that is at most one fifth of a thickness of said light transmittable dielectric element.

Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2019/0334061; hereinafter Yoon) in view of Kim et al (US 2020/0295229; hereinafter Kim) as applied to claim 1 and further in view of Kim et al (US 2019/0214373; hereinafter Kim_1).
Regarding claim 14, Yoon discloses said metal contact element (150; Fig 1; ¶ [0022]) comprises a reflective electrode disposed in said first through hole (CL1; Fig 1) to electrically contact said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]).
However Yoon does not expressly disclose said metal contact element includes an ohmic contact.
In the same field of endeavor, Kim_1 discloses a reflective electrode can include an ohmic contact layer and a reflective layer (¶ [0185]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a metal contact element comprising a reflective electrode includes an ohmic contact layer in order to assist current distribution (¶ [0185]). 

Regarding claim 15, Yoon discloses said metal contact element (150; Fig 1; ¶ [0022]) comprises a reflective electrode disposed in said first through hole (CL1; Fig 1) to electrically contact said first-type semiconductor unit (117/120; Fig 1; ¶ [0030]).
However Yoon does not expressly disclose said metal contact element further includes a reflective part disposed on said ohmic contact part.
In the same field of endeavor, Kim_1 discloses a reflective electrode can include an ohmic contact layer and a reflective layer (¶ [0185]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a metal contact element comprising a reflective electrode includes an reflective part in order to improve light efficiency (¶ [0186]). 

Regarding claim 16, Yoon in view of Kim_1 as modified above in claim 14 discloses (Kim_1 in particular) said ohmic contact part is made of an alloy material consisting of AuZn (¶ [0185]).

Regarding claim 17, Yoon in view of Kim_1 as modified above in claim 15 discloses (Kim_1 in particular) said reflective part is made of gold (¶ [0186]).

Regarding claim 18, Yoon in view of Kim does not expressly disclose the epitaxial structure is configured to emit one of red light and infrared light.
In the same field of endeavor, Kim_1 discloses light emitting diodes with epitaxial structure can emit red light (¶ [0006]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the epitaxial structure is configured to emit red light in order to achieve desired color/wavelength of light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al (US 10333025)	Hwang et al (US 10305003)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895